DETAILED ACTION
	Claims 1, 16, 35, 37 and 38 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants arguments filed on 11/23/21 have been fully considered however they are moot in view of new grounds of rejection.  Please see office action below for details. 

Allowable Subject Matter
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior arts of record fail to teach or render obvious wherein the data receiver is configured to determine lengths of the parts of core data and extension data comprised by the respective sub-data packets based on the length of the (sub-) synchronization sequence comprised by the respective sub-data packets.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16, 35, 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Applicant has amended the independent claims 1, 16, 35, 37 and 38 to recite the limitation “…in steps of one or two symbol(s)…” however nowhere in Applicants Specification is this limitation discussed or stated.  Applicants Specification on pg.2, states “An embodiment may have a data transmitter for transmitting data of variable length, wherein the data transmitter is configured to distribute the data of variable length to a specified number of sub-data packets and to transmit the sub-data packets; wherein the data of variable length has payload data; wherein a number of symbols of the individual sub-data packets depends on a length of the data of variable length.”  However there is no mention here, or anywhere else of “in steps of one or two symbols” as amended by the Applicant. Dependent claims 2-15, 17-34, 36 are also rejected as they depend upon the respective independent claims.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1, 16, 35, 37 and 38  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant has amended the independent claims 1, 16, 35, 37 and 38 to recite the limitation “…in steps of one or two symbol(s)…” however it is not clear as to what this limitation is actually referring to or mean.  The Applicants Specification only states “…wherein the data of variable length has payload data; wherein a number of symbols of the individual sub-data packets depends on a length of the data of variable length” (see pg. 2 of specification).  It is not clear how “in steps of one or two” would apply to a number of symbols being dependent upon a length of variable length data as claimed by the Applicant, nor does the Specification disclose how it is applied.  For Examination purposes the Examiner will examine the claim in light of the Specification and construe the number of symbols to be varied upon varied data lengths.  Dependent claims 2-15, 17-34, 36 are also rejected as they depend upon the respective independent claims.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13-20, 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard et al US (20160366649) and in further view of Katar et al US (20150092545).  
(Currently Amended) Regarding claim 1, Bernhard et al teaches a data transmitter for transmitting data of variable length (see fig. 1, data transmission arrangement 100, the data transmission arrangement 100 includes means 104 for determining useful data that is provided by a sensor element 116 connected to the data transmission arrangement 100, means 106 for channel coding of the useful data so as to obtain channel-coded data, and means 108 for splitting up the channel-coded data into a plurality of data packets having a code rate smaller than one), wherein the data transmitter is configured to distribute the data of variable length to a specified number of sub-data packets and to transmit the sub-data packets (see paragraphs [0042], [0077]-[0078], fig. 1, 5a, 5b, channel coded data is split into a plurality of data packets 112 and then transmitted); wherein the data of variable length comprises payload data (see Fig. 1, 5a, 5b, the variable length data contain channel-coded payload).  Although Bernhard et al teaches the limitations above, they fail to explicitly teach a number of symbols as further recited in the claims.  Conversely Katar et al teaches such limitations; wherein a number of symbols of the individual sub-data packets depends, in steps of one or two symbol(s), on a length of the data of variable length (see paragraphs [0019], [0041], The number of OFDM symbols that are used to transmit the frame control field may vary depending on the length of the frame control field, reliability and performance specifications, operating communication band, and/or other suitable considerations).  Therefore it would have been obvious to a person of ordinary 
Regarding claim 2, Bernhard et al further teaches wherein the data transmitter is configured to distribute the data of variable length regardless of its length always to the same number of sub-data packets (see paragraph [0042], the channel coded data is always split into a plurality of data packets shorter than the channel coded data). 
Regarding claim 3, Bernhard et al further teaches wherein the data transmitter is configured to transmit the sub-data packets with a temporal distance depending on the length of the data of variable length so that a temporal distance between specified regions of the sub-data packets is constant regardless of a length of the data of variable length (see paragraph [0050], The means 110 for transmitting data packets subsequently transmits the plurality of data packets 112 via the communication channel with a time lag; i.e in between the data packets 112, herein also referred to as hops, there are breaks (non-transmission periods) during which no transmission is performed).
Regarding claim 4, Bernhard et al further teaches wherein the data transmitter is configured to provide at least a part of the sub-data packets with synchronization sequences (see paragraph [0052] and [0078]). 
Regarding claim 5, Bernhard et al further teaches, wherein the data transmitter is configured to provide at least a part of the sub-data packets with sub-synchronization sequences (see paragraph [0052] and [0078], two part synchronization is described).
Regarding claim 6, Bernhard et al further teaches wherein the data transmitter is configured to transmit the sub-data packets with a temporal distance depending on the length of the data of variable see paragraph [0050] and [0078]).
Regarding claim 13, Bernhard et al further teaches wherein the data transmitter is configured to divide the number of sub-data packets into at least two independent blocks of sub-data packets; wherein the data transmitter is configured to divide the sub-data packets in such a way into the at least two blocks of sub-data packets that a first block of the at least two blocks of sub-data packets may be individually detected on the receiver side (see paragraph [0052]). 
Regarding claim 14, Bernhard et al further teaches, wherein the data transmitter is configured to provide the first block of sub-data packets with information about a second block of sub-data packets of the at least two blocks of sub-data packets (see paragraph [0052], data packet of the at least two data packets comprises an arrangement of the synchronization sequence which deviates from the arrangement of the synchronization sequence of another data packet).
Regarding claim 15, Bernhard et al further teaches, wherein the information signals at least one of a length, a number of sub-data packets and a hopping pattern with which the sub-data packets are transmitted (see paragraph [0074]). 
(Currently Amended) Regarding claim 16, Bernhard et al teaches a data receiver for receiving data of variable length (see fig. 1 and fig. 2, data receiver 200), wherein the data receiver is configured to receive a specified number of sub-data packets to which the data of variable length is distributed (see paragraphs [0042], [0077]-[0078], fig. 1, 5a, 5b, channel coded data is split into a plurality of data packets 112 and then transmitted); wherein the data of variable length comprises payload data (see Fig. 1, 5a, 5b, the variable length data contain channel-coded payload). Although Bernhard et al teaches the limitations above, they fail to explicitly teach a number of symbols as further recited in the claims.  Conversely Katar et al teaches such limitations; wherein a number of symbols of the individual sub-data packets depends, in steps of one or two symbol(s), on a length of the data of variable length see paragraphs [0019], [0041], The number of OFDM symbols that are used to transmit the frame control field may vary depending on the length of the frame control field, reliability and performance specifications, operating communication band, and/or other suitable considerations).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Bernhard et al with the varying number of symbols as taught by Katar et al.  The motivation for this would have been to improve communication efficiency and minimize complexity, power consumption, and transmission time (see paragraph [0020]).  
Regarding claim 17, Bernhard further teaches wherein the data of variable length regardless of its length is always distributed to an equal number of sub-data packets (see paragraph [0042], the channel coded data is always split into a plurality of data packets shorter than the channel coded data). 
Regarding claim 18, Bernhard et al further teaches, wherein at least a part of the sub-data packets is provided with synchronization sequences; wherein the data receiver is configured to detect the sub-data packets based on the synchronization sequences (see paragraph [0052] and [0078]).
Regarding claim 19, Bernhard et al further teaches wherein at least a part of the sub-data packets is provided with sub-synchronization sequences; wherein the data receiver is configured to detect the sub-data packets based on the sub-synchronization sequences (see paragraph [0052] and [0078]).
Regarding claim 20, Bernhard et al teaches wherein the temporal distance between the sub-synchronization sequences is constant and/or is known to the data receiver (see paragraph [0050] and [0078]).
Regarding claim 32, Bernhard et al further teaches wherein the number of sub-data packets is split into at least two independent blocks of sub-data packets such that a first block of the at least two (see paragraph [0052]).. 
Regarding claim 33, Bernhard et al further teaches wherein the first block of sub-data packets of the at least two blocks of sub-data packets is provided with information about a second block of the at least two blocks of sub-data packets; wherein the data receiver is configured to receive the second block of the at least two blocks of sub-data packets using the information (see paragraph [0052], data packet of the at least two data packets comprises an arrangement of the synchronization sequence which deviates from the arrangement of the synchronization sequence of another data packet).
Regarding claim 34, Bernhard further teaches a system comprising: a data transmitter according to claim 1; and a data receiver according to claim 17 (see Fig. 1 and Fig. 2).
(Currently Amended) Regarding claim 35, Bernhard et al teaches a method for transmitting data of variable length (see fig. 1, data transmission arrangment 100, the data transmission arrangement 100 includes means 104 for determining useful data that is provided by a sensor element 116 connected to the data transmission arrangement 100, means 106 for channel coding of the useful data so as to obtain channel-coded data, and means 108 for splitting up the channel-coded data into a plurality of data packets having a code rate smaller than one), comprising: distributing the data of variable length to a specified number of sub-data packets; and transmitting the sub-data packets within a specified time interval (see paragraphs [0042], [0077]-[0078], fig. 1, 5a, 5b, channel coded data is split into a plurality of data packets 112 and then transmitted); wherein the data of variable length comprises payload data (see Fig. 1, 5a, 5b, the variable length data contain channel-coded payload). Although Bernhard et al teaches the limitations above, they fail to explicitly teach a number of symbols as further recited in the claims.  Conversely Katar et al teaches such limitations; wherein a number of symbols of the individual sub-data packets depends, in steps of one or two symbol(s), on a length of the data of variable length (see paragraphs [0019], [0041], The number of OFDM symbols that are used to transmit the frame control field may vary depending on the length of the frame control field, reliability and performance specifications, operating communication band, and/or other suitable considerations).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Bernhard et al with the varying number of symbols as taught by Katar et al.  The motivation for this would have been to improve communication efficiency and minimize complexity, power consumption, and transmission time (see paragraph [0020]).  
(Currently Amended) Regarding claim 36, Bernhard et al teaches a method for receiving data of variable length, comprising: receiving a specified number of sub-data packets within a specified time interval (see fig. 1 and fig. 2, data receiver 200), to which the data of variable length is distributed (see paragraphs [0042], [0077]-[0078], fig. 1, 5a, 5b, channel coded data is split into a plurality of data packets 112 and then transmitted); wherein the data of variable length comprises payload data (see Fig. 1, 5a, 5b, the variable length data contain channel-coded payload). Although Bernhard et al teaches the limitations above, they fail to explicitly teach a number of symbols as further recited in the claims.  Conversely Katar et al teaches such limitations; wherein a number of symbols of the individual sub-data packets depends, in steps of one or two symbol(s),  on a length of the data of variable length (see paragraphs [0019], [0041], The number of OFDM symbols that are used to transmit the frame control field may vary depending on the length of the frame control field, reliability and performance specifications, operating communication band, and/or other suitable considerations).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Bernhard et al with the varying number of symbols as taught by Katar et al.  The motivation for this would have been to improve communication efficiency and minimize complexity, power consumption, and transmission time (see paragraph [0020]).  
see fig. 1, data transmission arrangment 100, the data transmission arrangement 100 includes means 104 for determining useful data that is provided by a sensor element 116 connected to the data transmission arrangement 100, means 106 for channel coding of the useful data so as to obtain channel-coded data, and means 108 for splitting up the channel-coded data into a plurality of data packets having a code rate smaller than one), comprising: distributing the data of variable length to a specified number of sub-data packets; and transmitting the sub-data packets within a specified time interval (see paragraphs [0042], [0077]-[0078], fig. 1, 5a, 5b, channel coded data is split into a plurality of data packets 112 and then transmitted); wherein the data of variable length comprises payload data (see Fig. 1, 5a, 5b, the variable length data contain channel-coded payload). Although Bernhard et al teaches the limitations above, they fail to explicitly teach a number of symbols as further recited in the claims.  Conversely Katar et al teaches such limitations; wherein a number of symbols of the individual sub-data packets depends, in steps of one or two symbol(s),  on a length of the data of variable length, when said computer program is run by a computer (see paragraph [0019],  [0041], The number of OFDM symbols that are used to transmit the frame control field may vary depending on the length of the frame control field, reliability and performance specifications, operating communication band, and/or other suitable considerations).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Bernhard et al with the varying number of symbols as taught by Katar et al.  The motivation for this would have been to improve communication efficiency and minimize complexity, power consumption, and transmission time (see paragraph [0020]).   
(Currently Amended) Regarding claim 38, Bernhard et al teaches a non-transitory digital storage medium having a computer program stored thereon to perform the method for receiving data of see fig. 1 and fig. 2, data receiver 200), comprising: receiving a specified number of sub-data packets within a specified time interval, to which the data of variable length is distributed (see paragraphs [0042], [0077]-[0078], fig. 1, 5a, 5b, channel coded data is split into a plurality of data packets 112 and then transmitted); wherein the data of variable length comprises payload data (see Fig. 1, 5a, 5b, the variable length data contain channel-coded payload). Although Bernhard et al teaches the limitations above, they fail to explicitly teach a number of symbols as further recited in the claims.  Conversely Katar et al teaches such limitations; wherein a number of symbols of the individual sub-data packets depends , in steps of one or two symbol(s),  on a length of the data of variable length, when said computer program is run by a computer (see paragraphs [0019], [0041], The number of OFDM symbols that are used to transmit the frame control field may vary depending on the length of the frame control field, reliability and performance specifications, operating communication band, and/or other suitable considerations).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Bernhard et al with the varying number of symbols as taught by Katar et al.  The motivation for this would have been to improve communication efficiency and minimize complexity, power consumption, and transmission time (see paragraph [0020]).  

Claims 7-12, 21-26, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard et al US (20160366649) in view of Katar et al US (20150092545) and in further view of Kwon et al US (20160198218).  
Regarding claims 7 and 21, Bernhard et al and Katar et al teach all the limitations of claim 1 and 16 from which claims 7 and 21 respectively depend on.  However they fail to explicitly teach the use fixed and variable data as further recited in the claim.  Conversely Kwon et al teaches such limitations; and wherein the data comprises core data and extension data, wherein the core data comprises a fixed (see paragraph [0016], wherein the second packet includes a fixed header, an extended header having a variable length).  Therefore it would have been obvious to a person or ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Bernhard et al and Katar et al with the use of both fixed and variable data as taught by Kwon et al.  The motivation for this would have been to reduce overhead during transmission of higher layer packets (see paragraph [0006]).  
Regarding claim 8, Kwon et al further teaches wherein the data transmitter is configured to provide the core data with signaling information for signaling the length of the extension data (see paragraph [0016], parses a length field contained in a header of the first packet that is spaced apart from a payload start point of the second packet by a predetermined offset; and identifies a total length of the second packet by adding a header length of the second packet to a length of the first packet indicated by the length field.)
Regarding claims 9 and 23, Bernhard et al further teaches wherein the data transmitter is configured to distribute the core data to the sub-data packets such that the respective part of the core data is arranged adjacent to the (sub-)synchronization sequences in the sub-data packets (see paragraph [0077] and Fig. 5a). Bernhard et al teaches the adjacent arrangement of synchronization sequences and data as described above, however he fails to explicitly teach it to be both core data and extended data.  Kwon teaches the use of both fixed and variable data (see paragraph [0016], wherein the second packet includes a fixed header, an extended header having a variable length).  Therefore it would have been obvious to a person or ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Bernhard et al and Katar et al with the use of both fixed and variable data as taught by Kwon et al.  The motivation for this would have been to reduce overhead during transmission of higher layer packets (see paragraph [0006]).  
(see paragraph [0077] and Fig. 5a). Bernhard et al teaches the adjacent arrangement of synchronization sequences and data as described above, however he fails to explicitly teach it to be core data.  Kwon teaches the use of both fixed and variable data (see paragraph [0016], wherein the second packet includes a fixed header, an extended header having a variable length).  Therefore it would have been obvious to a person or ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Bernhard et al and Katar et al with the use of both fixed and variable data as taught by Kwon et al.  The motivation for this would have been to reduce overhead during transmission of higher layer packets (see paragraph [0006]).  
Regarding claims 11, 25  Bernhard et al further teaches wherein the data transmitter is configured to distribute the extension data to the sub-data packets such that the respective part of the extension data is arranged adjacent to the respective part of the core data in the sub-data packets (see paragraph [0077] and Fig. 5a). Bernhard et al teaches the adjacent arrangement of synchronization sequences and data as described above, however he fails to explicitly teach it to be core  and extension data.  Kwon teaches the use of both fixed and variable data (see paragraph [0016], wherein the second packet includes a fixed header, an extended header having a variable length).  Therefore it would have been obvious to a person or ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Bernhard et al and Katar et al with the use of both fixed and variable data as taught by Kwon et al.  The motivation for this would have been to reduce overhead during transmission of higher layer packets (see paragraph [0006]).  
Regarding claims 12, 26 Bernhard et al further teaches wherein the data transmitter is configured to distribute the extension data to the sub-data packets such that the respective part of the (see paragraph [0077] and Fig. 5a). Bernhard et al teaches the adjacent arrangement of synchronization sequences and data as described above, however he fails to explicitly teach it to be core and extension data.  Kwon teaches the use of both fixed and variable data (see paragraph [0016], wherein the second packet includes a fixed header, an extended header having a variable length).  Therefore it would have been obvious to a person or ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Bernhard et al and Katar et al with the use of both fixed and variable data as taught by Kwon et al.  The motivation for this would have been to reduce overhead during transmission of higher layer packets (see paragraph [0006]).  
Regarding claim 22, Kwon et al further teaches wherein the core data is provided with signaling information for signaling the length of the extension data; wherein the data receiver is configured to receive the extension data using the signaling information, or to extract them from the sub-data packets (see paragraph [0016], parses a length field contained in a header of the first packet that is spaced apart from a payload start point of the second packet by a predetermined offset; and identifies a total length of the second packet by adding a header length of the second packet to a length of the first packet indicated by the length field.)
Regarding claim 29, Bernhard et al further teaches wherein the data receiver is configured to decode and re-encode a first region of the respective part of the data of variable length using the (sub-)synchronization sequences in order to acquire a first partial region of re-encoded data; wherein the data receiver is configured to decode a second region of the respective part of the data of variable length using the first partial region of re-encoded data (see paragraph [0012]). 
Regarding claim 30, Bernhard et al further teaches wherein the data receiver is configured to decode the second region of the respective part of the data of variable length using the first partial region of re-encoded data in order to acquire a second partial region of re-encoded data; wherein the (see paragraph [0014]).  
Regarding claim 31, Bernhard et al further teaches wherein, in the respective sub-data packets, the first region is arranged directly adjacent to the (sub-)synchronization sequence, and wherein the second region is arranged directly adjacent to the first region (see Fig. 5a and 5b). 


Relevant Prior Art
	Isenmann et al US (20090303898) is relevant prior aft not applied in the rejections above.  Isenmann et al teaches method for determining a telegram length in an operating apparatus for communicating between the operating apparatus and a field device via a network. The method comprises composing a first telegram in the operating apparatus. The first telegram comprises a predeterminable first telegram length, and the composed first telegram is despatched via the network to the field device. After the first telegram has been despatched, the operating apparatus waits for the receipt of a second telegram, which second telegram is received by the operating apparatus via the network. After successful receipt of the second telegram, the first telegram length is increased by a predeterminable value. Increasing the value takes place until receiving the second telegram fails. After the receipt of the second telegram has failed, the first telegram length that has resulted in successfully receiving the second telegram is provided.

Remarks
	The Applicant argues: 
		Katar does not teach “wherein a number of symbols of the individual sub-data packets depends, in steps of one or two symbol(s) on a length of the data of variable length”.  
In response, the Examiner respectfully submits:
		The rejection is maintained because Katar does in fact teach the limitation as broadly claimed by the Applicant.  Paragraph [0041] of Katar states “The number of OFDM symbols that are used to transmit the frame control field may vary depending on the length of the frame control field, reliability and performance specifications, operating communication band, and/or other suitable considerations.”  It is clear to see that Katar is teaching that a number of symbols may vary and is dependent upon lengths of a control field.  The Applicant argues that paragraph [0036] teaches the use of fixed lengths, however these are various different fixed lengths.  Hence, there would be varied OFDM symbols corresponding to the varied lengths of 8, 16, 32 and 64 bytes.  
In regards to the amended portion of the limitation, please see 35 USC 112(a) and 112(b) rejections above.  Further in the arguments presented by the Applicant state “Thereby, zero padding is used to fill up the remaining bytes if the application data is shorter than the frame control field of fixed length” (see Applicants Remarks pg. 9). It is unclear what the Applicant is trying to argue here, as their claim language does not mention anything at all about padding.  Nevertheless Katar et al does in fact teach padding as described in paragraph [0019], “Therefore, when the length of application data that will be transmitted between PLC devices is less than the predefined length of the payload field of a PLC packet, the PLC device embeds additional "0" bits or "pads" the application data, so that the resultant length of the application data equals the predefined length of the payload field.”  It is unclear if Applicant is associating padding with the “in steps of one or two symbols” as the amended claim recites.  The rejection is maintained.  
	
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478